NUMBER 13-02-108-CV
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI - EDINBURG
 
CELIA SCOTT , Appellant,

v.


WELLS FARGO BANK, TEXAS, N.A., F/K/A NORWEST BANK TEXAS, N.A. , Appellee.

 
On appeal from the 138th District Court 
of Cameron County, Texas
_____________________________________________________________ __


O P I N I O N

Before Chief Justice Valdez and Justices Hinojosa and Yanez
Opinion Per Curiam

Appellant, CELIA SCOTT , attempted to perfect an appeal from a judgment entered by the 138th District Court of
Cameron County, Texas, in cause number 2001-01-442-B .  Judgment in this cause was signed on October 30, 2001 .  A
timely motion for new trial was filed on November 27, 2001.  Pursuant to Tex. R. App. P. 26.1(a), appellant's notice of
appeal was due on January 28, 2002 , but was not filed until February 15, 2002 .  
Notice of this defect was given so that steps could be taken to correct the defect, if it could be done.  Appellant was advised
that, if the defect was not corrected within ten days from the date of receipt of this Court's letter, the appeal would be
dismissed.  To date, no response has been received from appellant.
The Court, having examined and fully considered the documents on file, appellant's failure to timely perfect his appeal, and
appellant's failure to respond to this Court's notice, is of the opinion that the appeal should be dismissed for want of
jurisdiction.  The appeal is hereby DISMISSED FOR WANT OF JURISDICTION.
PER CURIAM


Do not publish.
Tex. R. App. P. 47.3.
Opinion delivered and filed this
the 4th day of April, 2002.